Title: William Smith Shaw to Abigail Adams, 31 October 1799
From: Shaw, William Smith
To: Adams, Abigail


				
					My dear Aunt
					Trenton Oct 31st 1799
				
				Your favor of the 28th inst I this morning had the pleasure to receive and for which my best thanks are due you. With this you will receive a letter from Mr T. Adams received last evening— I think the probability is that he will be with us this Afternoon.
				The Chief Justice and Govenor Davie have both left this place for New port where Captain Barrey is waiting to receive them and to carry them in the United States frigate to France. The same gentlemen who opposed the nomination opposed with persevering obstinacy their goeing. The newspapers have been filled with speculations on the subject. Attempts have been made to flatter and to threatnen The President out of the measure. Certain gentlemen have said, they knew The President too well—he had too much political sagacity—he had the good of his Country too much at heart to be guilty of a measure so impolitick, so derogotary to his character as a statesman, and so totally incompatible with the honor, peace and safety of the United States. They have threatened that in the event that our evoys go to France and make peace “we shall have again the British on our backs.” Still however The envoys will go and the party find to their bitter mortification, that The President is neither to be cajoled by flattery or terrifyed by threats—that he will not sacrifice to party purposes any measure of which he is convinced, that the interest and welfare of his Country demands.
				The Citizens of Philadelphia are moveing in to the city very fast. The Secretary of the Treasury and family moved in yesterday. Many of the other gentlemen will soon follow. I am very happy to contradict the report of the death of Dr Maze—he is not dead but in a convalescent state.
				I received a letter from Johnson of the 8th of Oct he & family were very well and desired to be remembered to you
				With respect I have the honor to be / your affectionate nephew
				
					Wm S S—
				
			